Chancellor Thompson.
Isham Hutson, having an exe* éution against the complainant Hannah Dizell, it was levied on the negro Morris, who is the subject of the present litigation, in whom the complainant hád a life estate.
■ On the day of sale, complainant applied to defendant to purchase in the negro for her, and that she would redeem him by a specified time. The defendant did purchase the negro at the price of $145, and repeatedly tendered him to complainant and demanded a compliance with a written agreement between the parties, that the money should be retunded by the first sale day in September following. It is contended that this transaction must be considered as a mortgage. 1 admit that it must *25be viewed as a redeemable pledge; but surely it never dan be considered that the mortgager is entitled to redeem, unless upon payment of principal, interest and costs. No money has been tendered by the complainant, and until the amount of the purchase money with interest and costs is tendered, the complainant is premature in bringing her action.
It is ordered and decreed that the bill be dismissed with-ffosts. — -On appeal, decrees affirmed; by the whole court.